IMAX CORPORATION

EXHIBIT 10.11

AMENDING AGREEMENT No.2

This Amendment to Services Agreement dated as of (the “Amending Agreement”) is
made between:

IMAX CORPORATION, a corporation incorporated under the laws of Canada
(hereinafter referred to as the “Company”),

and

BRAD WECHSLER (the “Executive”)

WHEREAS, the Company wishes to enter into this Amending Agreement No. 2 to amend
and extend the Services Agreement dated as of December 11, 2008 , as amended by
Amending Agreement dated February 14, 2011, (collectively the “Agreement”).

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

1. The following will be added as the final “Whereas clause” on page 1 of the
Agreement:

“WHEREAS the Board and the Chairman each recognize and acknowledge their
fiduciary duties to the Company.”

 

2. Section 1 of the Agreement shall be deleted and replaced with the following:

1. Term. The term of the Agreement shall begin on the Effective Date and
continue until such time as the Board determines to terminate the services of
the Chairman. Any such termination shall be communicated to Chairman with ninety
(90) days written notice, unless termination is made for Cause, as that term is
defined in the Employment Agreement, in which case no notice shall be required.
Unless the Chairman’s services are terminated as aforesaid, the Board agrees
continue to nominate him for re-election to the Board and to make all reasonable
efforts to solicit shareholder approval of his re-election to the Board.

 

3. Section 3 of the Agreement shall be deleted and replaced with the following:

3. Compensation and Benefits. During the Term, Chairman shall receive a cash
stipend of $230,000 for each year served as Chairman of the Board, payable in
equal parts fifteen (15) days after the end of each calendar quarter (the
“Fee”). The Company shall also reimburse Chairman for all reasonable
out-of-pocket expenses in the performance of his obligations under this
Agreement for which documentation reasonably satisfactory to IMAX is provided,
including expenses relating to Chairman’s travel and performance of duties
outside of his office in New York. The Company shall additionally provide
Chairman with reimbursement of all reasonable automobile expenses, office space
in the Company’s New York office and an assistant throughout the Term.



--------------------------------------------------------------------------------

4. General. Except as amended herein, all other terms of the Agreement shall
remain in full force and unamended.

DATED as of April 1, 2013

AGREED AND ACCEPTED:

 

/s/ Bradley J. Wechsler Bradley J. Wechsler IMAX CORPORATION /s/ Robert D.
Lister

Robert D. Lister

 

Chief Legal Officer

Chief Business Development Officer

/s/ Joseph Sparacio

Joseph Sparacio

 

Executive Vice President and

Chief Financial Officer